Per Curiam.
This case presents only one question to be decided by this court; and that is, whether or not the operation of a boarding-house is in violation of a covenant in a deed reading as follows: “Said land shall not be used otherwise than for residence purposes, and shall not be used for a sanatorium, hospital or infirmary, and no apartment-house shall be erected thereon.” Held, that the operation of a boarding-house is not in violation of the covenant quoted above; and the court erred in granting an injunction in this case, which could only be based upon the conclusion that the operation of the boarding-house referred to was in violation of the covenant.

Judgment reversed.


All the Jusiices concur, except